Title: [April 28. Tuesday. 1778.]
From: Adams, John
To: 


      April 28. Tuesday. 1778. Breakfasted at home with Mr. Chaumont, Mr. Dubourg, Mr. Chaumont the Son, Mr. Franklin and his grandson.
      Mr. Dubourg was a Physician, a Batcheller, a Man of Letters and of good Character but of little Consequence in the French World. Franklin had been introduced to him, in his first Visit to Paris, and Dubourg had translated his Works into French. He must have been in Years for he told me he had been acquainted with Lord Bolinbroke when he was in France. He told Us a Story of Cardinal Mazarine. An officer petitioned him, to make him a Captain of his Life Guard. The Cardinal answered that he had no Occasion for any other Guard than his Tutelary Angell. Ah! Sir said the Officer your Ennemies will put him to flight with a few drops of holy Water. The Cardinal only replied that he was not afraid of that holy Water.—It was a wonder that some thing worse had not happened to the Officer, for his insinuation was nothing less than that the Devil was the Cardinals only tutelary Angell. Dubourg was a jolly Companion and very fond of Anecdotes. He told a great number, whenever I was in Company which were said to be excellent: but his Speech was so rapid that I could not fully understand them. One I remember, he told as an instance of the great presence of Mind, Self command and good nature of the Marshall De Turenne. He had chosen for his Valet, the stoutest Grenadier in his Army who frequently plaid at Hot Cockles with another of his Domesticks who was named Stephen. The Marshall one day stooped down to look out of a Window with one of his hands upon his back. The Grenadier, coming suddenly into the Chamber, raised his Gigantic Arm and with his brawny palm gave his master a furious blow upon his hand upon his back. The Marshall drew himself in and looked at the Grenadier, who the moment he saw it was his Master fell upon his Knees in despair, begging for Mercy “for he thought it was Stephen.” Well, said the Marshall, rubbing his hand which was tingling with the Smart, “if it had been Stephen, you ought not to have struck so hard” and said no more upon the Subject.—This Story I understood, because I had read something like it in Rousseau.
      Dined at home this day with Mr. Lee, who spent the day with me upon the public business. In the Evening We went to the Italian Comedy, where I saw a Harlequin for the first time.
     